Title: To Thomas Jefferson from Isaac Cox Barnet, 28 April 1824
From: Barnet, Isaac Cox
To: Jefferson, Thomas


Dear Sir
Paris
April 28th 1824.
To satisfy the wish of Mr Giacomo Raggi—I have the honor to inform you that he proceeded hence for Leghorn on the 26th Inst by the Dilligences much gratified at the assistance I afforded him by the loan of  five hundred francs rather than wait here for a remittance from Mr Appleton who I expect, will reimburse me…In any event I could not read your letters to Mr Raggi—the agreement he entered into with the University, and consider the loss of time in relation to both parties—without furnishing Mr Raggi the means of subsisting here and those of going on to execute a work he seemed to have so much at heart.It was by waiting so long at New York for the “Cyane” Frigate—in which he came—in default of a Vessel for Leghorn or Genoa—that Mr Raggi said he expended all his pecuniary resources…...At and from Cherbourg his Trunk of Cloathes was the pledge for his expences.I am with profound respect—Venerable Sir—Your obedient & very humble ServtI. Cox Barnet
   [In left margin] 500f:
